Citation Nr: 1432782	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  03-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for senile nuclear cataract.  

5.  Entitlement to service connection for senile nuclear cataract, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for refractive error of the eyes.

8.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy (BPH) with associated chronic prostatitis and recurrent lower urinary tract bleeding. 

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2002, August 2003, March 2006, April 2010, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2002 rating decision denied service connection for prostate gland injuries (BPH) and hypertension (claimed as secondary to diabetes mellitus, which was not service-connected at the time of the May 2002 rating decision).  A notice of disagreement was received in June 2002, a statement of the case was issued in September 2003, and a substantive appeal was received in September 2003.

In December 2002, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO on the issues of entitlement to service connection for a prostate disability and hypertension.  A transcript of this hearing was prepared and associated with the claims file.

The August 2003 rating decision denied service connection for sleep apnea.  A notice of disagreement was received in September 2003, a statement of the case was issued in January 2004, and a substantive appeal was received in February 2004.

In November 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge on the issues of entitlement to service connection for a prostate disability, hypertension, and sleep apnea.  A transcript of this hearing was prepared and associated with the claims file.

A June 2004 rating decision denied service connection for senile nuclear cataract.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of notification of the denial of his claim, and that claim is considered final.  The March 2006 rating decision confirmed and continued the prior denial of service connection for senile nuclear cataract.  A notice of disagreement with the March 2006 rating decision was received in June 2006, a statement of the case was issued in August 2006, and a substantive appeal was received in September 2006.  It is not clear whether the RO found that new and material evidence had been received to reopen the claim and consider it on its merits.  In any event, the Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 2006, the Board, in relevant part, denied service connection for sleep apnea, hypertension, and a prostate disability.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2008, requesting that the Court vacate the portion of the Board's May 2006 decision that pertained to these issues.  In a March 2008 Order, the Court granted the Joint Motion, vacating the Board's May 2006 decision as it pertained to the Veteran's sleep apnea, hypertension, and a prostate disability claims and remanding the claims to the Board for compliance with directives that were specified by the Joint Motion.

In October 2008, the Board remanded the claims of entitlement to service connection for sleep apnea, hypertension, and a prostate disability for additional development.  The claims have been returned to the Board for further appellate review.

The April 2010 rating decision denied service connection for erectile dysfunction, claimed secondary to service-connected diabetes mellitus, type II, and service connection for bilateral hearing loss.  The April 2010 rating decision also granted service connection for PTSD and assigned a 30 percent rating effective January 20, 2009.  A notice of disagreement with the denial of service connection and the assigned PTSD disability rating was received in June 2010, a statement of the case was issued in January 2013, and a substantive appeal was received in February 2013.

The Board has construed the April 2010 rating decision to also encompass a TDIU rating due to service-connected PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation) and Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that special monthly compensation "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The Board notes that a July 2013 rating decision granted the Veteran entitlement to a TDIU rating, effective from July 10, 2006.  As will be discussed in more detail below, a finding that the Veteran's TDIU rating is warranted based solely on his PTSD would help establish eligibility for special monthly compensation (SMC).  Therefore, the Board will also address the inferred issue of whether the Veteran's PTSD alone entiled him to a TDIU rating, for purposes of establishing SMC under 38 U.S.C.A. § 1114(s).

The April 2013 rating decision denied ratings in excess of 20 percent for diabetes mellitus, 10 percent for peripheral neuropathy of the left lower extremity, and 10 percent for peripheral neuropathy of the right lower extremity.  A notice of disagreement was received in May 2013, a statement of the case was issued in July 2013, and a substantive appeal was received in October 2013.

The Board notes that the Veteran is currently unrepresented, as most recently reaffirmed in a June 2013 statement from the Veteran.  

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Daily insulin use and a restricted diet, but not regulation of activities, are required to manage the Veteran's diabetes mellitus.

2.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or by total occupational and social impairment.

3.  The Veteran's service-connected PTSD, alone, has not been shown to prevent him from securing and following substantially gainful employment.

4.  In an unappealed June 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for senile nuclear cataract.

5.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for senile nuclear cataract.

6.  The Veteran's senile nuclear cataract is etiologically related to his service-connected diabetes mellitus.

7.  The preponderance of the evidence is against finding that the Veteran has a diagnosis of diabetic retinopathy.

8.  Refractive error of the eye is not a disability for which service connection may be granted, and a preponderance of the evidence is against finding that the Veteran has a superimposed disease or injury that had its onset in service or that is otherwise associated with service.

9.  The evidence is in relative equipoise with respect to whether the Veteran has a prostate disability, to include benign prostatic hypertrophy (BPH) with associated chronic prostatitis and recurrent lower urinary tract bleeding, that is secondary to his service-connected diabetic neurogenic bladder.

10.  The preponderance of the evidence is against the finding that the Veteran's hypertension had its onset in service or manifested within one year of separation from service, or that hypertension is etiologically related to any incident, disease, or exposure during the Veteran's active service.

11.  Resolving reasonable doubt in his favor, the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus.

12.  Right ear hearing loss was noted on the August 1967 pre-induction examination report.

13.  The Veteran's preexisting right ear hearing loss did not increase in severity during service.

14.  The preponderance of the evidence is against the finding that the Veteran's left ear hearing loss had its onset in service or manifested within one year of separation from service, or that left ear hearing loss is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU rating based solely on service-connected PTSD are not met.  38 U.S.C.A. §§ 1114(s), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

4.  New and material evidence that is pertinent to the senile nuclear cataract has been added to the record since the June 2004 rating decision; thus, the claim of entitlement to service connection for senile nuclear cataract is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

5.  The Veteran's senile nuclear cataract is due to his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

6.  The Veteran does not have diabetic retinopathy that was incurred in service or secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.9, 4.127 (2013).

7.  Refractive error of the eyes was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

8.  Resolving reasonable doubt in favor of the Veteran, BPH with associated chronic prostatitis and recurrent lower urinary tract bleeding was incurred secondary to service-connected diabetic neurogenic bladder.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

9.  Hypertension was not incurred in or aggravated by active service, to include as a result of exposure to herbicides, and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

10.  Erectile dysfunction is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2013).

11.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For initial rating claims, where, as with the PTSD claim here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In light of the favorable decision with respect to the senile nuclear cataracts, prostate disability, and erectile dysfunction claims, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the service connection and increased rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in October 2001, December 2003, and December 2008 advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for hypertension.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This information was provided with respect to the hearing loss claim in a February 2010 letter, the eye disability claims in an October 2005 letter, the claim of entitlement to service connection for PTSD in a July 2009 letter, and the claim of entitlement to an increased rating for diabetes mellitus in February 2013.  The Veteran was notified how to establish entitlement to a TDIU in October 2010 and February 2012 letters.  The July 2009 PTSD letter and the February 2013 diabetes mellitus letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of the PTSD and diabetes mellitus claims, pursuant to the Court's holding in Dingess, supra.  

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of his hypertension, hearing loss, and eye disability claims, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  Because the Board concludes below that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability evaluations and effective dates to be assigned are rendered moot.

The Board notes that the Veteran was provided VCAA notice for each of his claims prior to the initial adjudications of these claims.  Additional, redundant notice was sent for some of the above claims, and these claims were all subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and available VA and private medical records.  The Board was notified that the Veteran's Social Security Administration records have been destroyed and are unavailable.  All records have either been obtained or have been identified as unobtainable.

As will be discussed in more detail below, the RO arranged for the Veteran to undergo VA examinations in connection with all of his service connection claims.  The Board finds that each claim has at least one examination report that is adequate for the purpose of determining entitlement to service connection.  In particular, the Board notes that the Veteran underwent an examination for his hypertension in May 2009.  He underwent an examination for his hearing loss in March 2012.  He underwent examination for his eye disabilities in December 2012.  These examination reports reflect review of the claims folder.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the examination report of record in this case provides an adequate basis for a decision.  

The RO also arranged for the Veteran to undergo VA examinations in connection with his PTSD claim in November 2009 and March 2012 and in connection with his diabetes mellitus claim in March 2013.  An opinion was also obtained concerning whether the Veteran is unemployable due to his PTSD in October 2012.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

During the November 2005 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.


A.  Diabetes Mellitus, Type II

The Veteran has claimed entitlement to an increased rating for diabetes mellitus, type II.  This disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

In a May 2005 statement, the Veteran contends that his diabetes has worsened and that his medication has increased.  In his October 2005 substantive appeal, the Veteran contends that "I feel that my diabetes warrants a higher evaluation than 20% due to my insulin dependence, restricted diet and regulation of activities."

Under Diagnostic Code 7913, a 20 percent evaluation is assignable where the diabetes requires insulin and a restricted diet; or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a veteran to be entitled to a 40 percent disability rating for diabetes mellitus under Diagnostic Code 7913, the evidence must show that it is medically necessary for a veteran to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the conjunctive "and" contained in Diagnostic Code 7913 reflects that all criteria must be met to establish entitlement to a 40 percent rating.  Id. at 366 (citing Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001)).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 363-64.

The Board has thus reviewed the record for medical evidence of regulation of activities.  

In a July 2010 statement, the Veteran reported that he believes he should receive a rating that is higher than 20 percent because, in relevant part, he is in the VA MOVE program twice per month.  He reported that he has "also been in the aqua therapy program, but was released because they did not have enough room in the pool."  According to its website, "MOVE! is a national weight management program designed by the VA National Center for Health Promotion and Disease Prevention (NCP), a part of the Office of Patient Care Services to help veterans lose weight, keep it off and improve their health."  (http://www.move.va.gov/)

The Veteran underwent a general VA examination in November 2010.  The resulting examination report notes that the Veteran "is presently on Metformin- 500mg twice a day, insulin N- 56 units in the morning and 60 units at night, and regular insulin-twice a day, 20 to 25 units per sliding scale."  The examiner noted that the Veteran does not follow a diabetic diet and does not exercise, and he denied any hospitalizations for hypoglycemia or ketoacidosis.  

The March 2013 VA diabetes mellitus examination report notes that the Veteran manages his diabetes through restricted diet, prescribed oral hypoglycemic agents, prescribed insulin more than one injection per day, and "METFORMIN 500 BID, INSULIN N 70/70, INSULIN R 30/30."  The examiner expressly noted that the Veteran does not require regulations of activities as part of his medical management of his diabetes.  

The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted that the Veteran has had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past year.  The Veteran had no progressive unintentional weight loss attributable to diabetes.  The Veteran was noted to have diabetic peripheral neuropathy and erectile dysfunction as a result of his diabetes mellitus.  It was noted that the Veteran does not have diabetic nephropathy or renal dysfunction caused by diabetes mellitus, and he does not have diabetic retinopathy.  It was less likely than not (less than a 50 percent probability) that the Veteran has a cardiac condition, hypertension, peripheral vascular disease, a stroke, a skin condition, an eye condition, scars, or other complications due to his diabetes mellitus.  It was noted that the Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his diabetes.  

Review of the Veteran's VA medical record reveals that his activities are not regulated due to his diabetes mellitus.  The Board acknowledges the Veteran's lay contentions to the contrary in an October 2005 personal statement.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds, however, that while the Veteran is prescribed insulin and is now on a restricted diet, the most probative and credible evidence of record does not indicate that the Veteran's activities are regulated due to his diabetes mellitus as contemplated by Camacho.  Contradicting the Veteran's reports to the contrary, not a single medical record, including all records involving any type of monitoring or care for his diabetes, prescribes or even suggests that the Veteran must, or even should, regulate his activities due to his service-connected diabetes mellitus.  

Findings of no regulation of activities are also made by the March 2013 VA examiner, based specifically on both review of the Veteran's claims file and on the examiner's personal interview of the Veteran.  The Board finds the large quantity of medical evidence, including the Veteran's own treatment records, in this case to be much more authoritative than the Veteran's own unsubstantiated report of requiring regulation of activities.  

While the Board acknowledges the Veteran's participation in the MOVE! program, it notes that the MOVE! program is an exercise program, while "regulation of activities" as contemplated by Diagnostic Code 7913 requires a showing "that it is medically necessary for a veteran to avoid strenuous occupational and recreational activities."  Camacho, supra.  [emphasis added]  Even accepting that the Veteran's participation in the MOVE! program may be medically necessary, the conditions that are placed on his physical activities in this program are the opposite of the kind that are contemplated by the term "regulation of activities" as used in Diagnostic Code 7913.  

The Board therefore concludes that the Veteran's diabetes mellitus does not require regulation of activities.

As noted above, all of the enumerated 40 percent rating criteria must be satisfied in order to warrant entitlement to the 40 percent rating.  Id.  In the absence of regulation of activities, the Board thus finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 20 percent.  

As the evidence preponderates against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating for diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

B.  PTSD

The Veteran has also claimed entitlement to service connection for PTSD.  He is currently in receipt of a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, the record reflects the Veteran received regular mental health treatment though VA.  Unless otherwise noted, these records reflect that the Veteran was alert, oriented, pleasant, and cooperative on examination.  Speech was regular in rate and volume.  Mood was good with range of affect.  There was no suicidal or homicidal ideation, and no psychosis.  Judgment and insight were good.  

A July 2009 VA medical record notes that the Veteran felt depressed and had no energy.  He stayed in bed all day.  He reported an increase in nightmares about Vietnam since he stopped working.  Sleep was difficult due to neuropathy.  He denied any thoughts of suicide but felt that life was hard.  He still felt sad about relatives dying.  He was still seeing his girlfriend.  Mood was depressed with congruent affect.  The VA psychiatric nurse practitioner noted an assessment of increased symptoms of depression and continued symptoms of PTSD.  The Veteran's Celexa was increased.  

An October 2009 VA medical record noted that the Veteran was doing okay.  He reported that he tried to have pleasant thoughts but still thinks about war a lot.  He reported restless and interrupted sleep.  He denied any thoughts of suicide.  He was still seeing his girlfriend.  Mood was somewhat improved but PTSD symptoms continued.  Medication was added for nightmares.  (The November 2009 VA examination report notes that this record included a GAF score of 45.  Thorough review of this and the surrounding evidence, however, reveals no GAF score.)

The Veteran underwent a VA examination in November 2009.  The examination report reflects that the examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported that he has a girlfriend who is the mother of two of his four children and that he gets along with his girlfriend and children generally well.  Outside of his girlfriend and children, he has no other sources of support.  He has very few, if any, social relationships.  He reported that he prefers to be alone most of the time and he does not enjoy being around others.  He attends church but otherwise has no hobbies or activities that he engages in for pleasure.  He reported considerable loss of interest in activities he previously enjoyed.  He denied a history or assaults or assaultive behaviors.  

On mental status examination, no impairment of thought processes or communication was noted.  He denied delusions or hallucinations.  He made appropriate eye contact and his behavior was cooperative.  He denied suicidal or homicidal thoughts, ideations, plans, or intent, but he reported that, at times, he wishes he were dead.  His ability to maintain personal hygiene and other basic activities of daily living was generally intact, although the Veteran reported periods when it is difficult for him to get motivated to care for himself.  He was fully oriented.  He believed his memory is poor compared to peers of his age.  He reported some difficulty concentrating and focusing his attention.  He denied obsessive or ritualistic behavior that interferes with routine activities.  The rate and flow of his speech was within normal limits.  He denied panic attacks, but he did report experiencing an increase in anxiety upon intrusive thoughts of Vietnam or when around large crowds of people.  With respect to depression, depressed mood, or anxiety, he rated his usual mood as a 4 on a scale of 1 to 10.  The examiner noted "nothing significant noted" concerning impaired impulse control and its effect on motivation or mood.  The Veteran reported ongoing sleep difficulty and that he currently takes medication with some benefit.  

The examiner noted the following symptoms: depressed mood daily; diminished interest/pleasure in activities; insomnia or hypersomnia; psychomotor agitation/retardation; fatigue/loss of energy; feelings of worthlessness/guilt; and poor concentration/indecisiveness.  The examiner diagnosed PTSD and chronic major depressive disorder, recurrent, moderate, and assigned a GAF score of 45.  

The examiner opined that the overall level of the Veteran's PTSD symptoms is moderate to severe.  He noted that, although the Veteran has experienced some benefit with medicine, he continues to display a significant level of PTSD symptoms.  The examiner opined that the Veteran's symptoms are directly related to his experiences while serving in Vietnam.  The Veteran's profile was also noted to be consistent with major depressive disorder, recurrent, moderate, and these symptoms appeared to be secondary to his PTSD.  His symptoms were noted to result in significant impairment in his functional status, social relationships, and overall quality of life.  The examiner noted that the Veteran handles money effectively and pays bills.  The examiner opined that the Veteran is capable of managing his financial affairs.  

A December 2009 VA medical record noted that the Veteran was doing okay.  He reported that he tried to have pleasant thoughts but still thinks about war a lot.  He reported having nightmares about Vietnam twice per week.  He started attending a PTSD group.  He worried about his girlfriend, who had had several mini strokes.  He denied any thoughts of suicide.  He was sleeping better with medication.  

A March 2010 VA medical record notes that the Veteran reported he was doing okay.  He denied any thoughts of suicide but did not think he is going to live much longer.  He was still having nightmares about Vietnam two times per week and still wrestled in his sleep.  He was noted to have interrupted sleep.  The Veteran was assessed as coping fairly well with his PTSD symptoms.  An April 2010 addendum reflects that medication was helping the Veteran's sleep.  

A June 2010 VA medical record notes that the Veteran was doing okay and denied thoughts of suicide.  He still was having dreams about Vietnam and other things that he fears.  Medication was helping him sleep all night.  He was again noted to be coping fairly well with his PTSD symptoms.

An October 2010 VA medical record notes that the Veteran was doing okay and denied thoughts of suicide.  He was sad about a friend's sudden death, and the friend's military funeral brought back bad memories.  He was still having occasional dreams about Vietnam but was no longer fighting in his sleep.  He was attending anger management, which he believed was helping him to think before he reacts.  He was assessed as having decreased PTSD symptoms, but continued dysthymia.  It was noted that his elderly father was living with him.  

A February 2011 VA medical record notes that the Veteran reported he was doing okay.  He denied any thoughts of suicide and still had occasional dreams about Vietnam.  He was sleeping well with medication.  He was sad about his cousin dying.  He was still seeing his girlfriend, who had gotten a renal transplant and was doing better.  The Veteran noted that he does not like visitors and thinks he is happiest when alone.  He was assessed as having decreased PTSD symptoms, but continued dysthymia.  

A June 2011 VA medical record notes that the Veteran reported he was feeling depressed.  He denied thoughts of suicide.  He reported occasional dreams about Vietnam and monsters.  He reported he fights in his sleep and has fallen out of bed.  His sleep had increased and he was staying in bed a lot.  He reported he gets up at night because others are sleeping and he likes to be alone.  He still sees his girlfriend occasionally.  His elderly father lives with him and his son comes and goes.  The Veteran reported his mood was depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood, and he was started on another medication.

An October 2011 VA medical record notes that the Veteran reported feeling depressed.  He denied thoughts of suicide.  He still had occasional dreams about Vietnam.  He stated that he was not sleeping during the day since starting his new medication.  He still sees his girlfriend occasionally.  His father was still living with him, and his son was still coming and going.  He regretted not keeping in touch with relatives and planned to go to the family reunion next summer.  He also planned to go to his sister's for Thanksgiving.  His mood was depressed with range of affect.  He was assessed as having continued PTSD symptoms with depressed mood.  

The Veteran also underwent a VA examination in March 2012.  The examination report reflects review of the claims file and interview and examination of the Veteran.  The examiner diagnosed PTSD and also diagnosed major depression, recurrent, moderate.  The examiner assigned a GAF score of 50.  

The examiner identified the following symptoms of depression, which he opined was partly secondary to PTSD: "depressed mood daily, insomnia, fatigue, loss of energy, poor concentration, suicidal thoughts."  The examiner estimated that the Veteran's level of occupational and social impairment due to all diagnoses most closely resembled "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The examiner noted that the Veteran is living with his son temporarily while he recovers from a recent surgery.  It was noted that the Veteran's other son lives at the Veteran's house.  His girlfriend will come over once a week and cook for the Veteran and watch a movie.  He is in touch with his brothers and sisters, and his nephew stayed with him last week.  He goes to church most Sundays.  He mostly watches television in his home.  It was noted that the Veteran has not worked since his last examination.  

The Veteran reported he is still being treated for PTSD.  He generally sleeps during the day and stays up most of the night.  He stays away from crowds and noise.  He endorsed difficulty falling or staying asleep and irritability or outbursts of anger.  Of the General Formula Rating criteria, it was noted that he had depressed mood; anxiety; chronic sleep impairment; flattened affect; and suicidal ideation, but he did not have the remaining specific symptoms.  It was noted that the Veteran has no other symptoms attributable to PTSD.  The Veteran was noted to be capable of managing his own financial affairs.  The examiner observed that it did not appear the Veteran's PTSD had worsened since the last examination.  He was noted to still be in touch with his long-time girlfriend and is in regular touch with his family members.  

A May 2012 record notes that the Veteran was feeling depressed and had no interest in doing anything.  He denied thoughts of suicide.  He stopped one of his medications because he did not like the way it made him feel.  He had occasional dreams about Vietnam.  Sleep was increased and he was staying in bed a lot.  He was still seeing his girlfriend, and they go out to eat on Sundays.  His elderly father was living with him, and his son was coming and going.  He was noted to have good support from family and friends.  His mood was depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood.

A September 2012 VA medical record notes that the Veteran reported he is feeling depressed and has no interest in doing anything.  He denied thoughts of suicide.  He restarted the medication he had stopped taking when he needs to get up and go somewhere.  He still has occasional dreams about Vietnam.  His sleep is interrupted and he stays in bed a lot, but he is getting out more.  He is still seeing his girlfriend, and they go out to eat on Sundays.  His elderly father was still living with him, and his son was still coming and going.  He has good support from family and friends.  His mood was reported as depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood.

In an October 2012 opinion, a VA examiner opined that the Veteran's PTSD is only mildly to moderately impairing in his ability to pursue and maintain substantially gainful employment.  

A January 2013 VA medical record notes the Veteran is still feeling depressed and has no interest in doing anything.  He denied thoughts of suicide but reported he did not care if he lives or dies.  He has occasional dreams about Vietnam, especially if he takes a daytime nap.  Sleep was interrupted and he was staying in bed a lot, but he is getting out more.  He felt sad that his female cousin has been scheduled for execution.  His father was still living with him, and his son was coming and going.  He had good support from family and friends.  His mood was depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood.

A June 2013 VA medical record notes that the Veteran feels depressed and has no interest in doing anything.  He denied thoughts of suicide but did not care if he lives or dies.  He still has nightmares about Vietnam.  Sleep was adequate.  He is back at home most of the time.  He startles easily with loud noises and for a minute feels very agitated.  He was sad about another cousin dying.  His father was still living with him, and his son was coming and going.  He had good support from family and friends.  His mood was depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood.

An October 2013 VA medical record notes the Veteran was feeling depressed and had thoughts of suicide.  He was occasionally having bad dreams about Vietnam and death.  His sleep had improved since he started staying awake during the day.  He is trying to be more active.  He continued to be irritable.  He was sad about his female cousin being executed and about the murder of a church member's son.  His father was still living with him, and his son was coming and going.  He had good support from family and friends.  His mood was depressed with range of affect.  He was assessed as having continued symptoms of PTSD with depressed mood.

Based on the above, the Board finds that a rating of 50 percent, but no more, is warranted for the entire period that is contemplated by this appeal.  In reaching this conclusion, the Board acknowledges that the above evidence demonstrates very few of the criteria that are enumerated in the 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  The record does demonstrate the enumerated 50 percent symptom of flattened affect, which was expressly noted on the March 2012 VA examination report.  It also demonstrates disturbances of motivation and mood, with the record periodically demonstrating that the Veteran has been staying in bed all day, sleeping during the day and getting up at night to avoid other people, and having no hobbies or other activities in which he engages for pleasure.  Furthermore, the record also demonstrates the enumerated 50 percent symptom of difficulty in establishing and maintaining effective work and social relationships, as the record reflects, at times, that the Veteran does not have friends and tries to avoid people, but that he does have a girlfriend and has good family support, even if he is not always as close to his family as he feels he should be.  

The Board further notes the presence of the 70 percent criteria of suicidal ideation on and after March 20, 2012; some impaired impulse control, as supported through an October 2010 reference to the Veteran attending anger management classes; and some periods of neglect of personal appearance and hygiene as reported by the Veteran during his November 2009 VA examination.  These symptoms lend further support to the assignment of the 50 percent rating despite an absence of evidence of impairment in speech, thinking, and judgment that is envisioned by 50 percent criteria.

The Board finds further support for the assignment of a 50 percent rating in the November 2009 VA examiner's assessment that the Veteran's PTSD symptoms present an overall level of impairment that is moderate to severe, despite the March 2012 examiner's determination that the Veteran's overall level of occupational and social impairment is best categorized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The November 2009 VA examiner noted a significant level of PTSD symptomatology and significant impairment in his functional status, social relationships, and overall quality of life, which the Board finds is reflected in the above examination reports and medical treatment records.

Based on the above, the Board finds that a rating of 50 percent for PTSD is warranted for the entire period that is contemplated by this appeal.

The Board has also considered whether a 70 percent or 100 percent rating is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

Starting with the specific criteria that are enumerated in the rating schedule, as noted above, there is evidence of suicidal ideation on and after March 20, 2012; impaired impulse control prior to October 2010; and some periods of neglect of personal appearance and hygiene as reported by the Veteran during his November 2009 VA examination.  The record further demonstrates, however, none of the remaining 70 percent or 100 percent symptomatology.  There is no evidence or suggestion of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

While the Veteran does have periods of anxiety and has frequent depression, the evidence does not suggest that these symptoms have been near-continuous and affect his ability to function independently, appropriately, or effectively.  Rather, the level of impairment that is demonstrated above is more accurately characterized as "disturbances of motivation and mood" as contemplated by the 50 percent criteria.  Specifically, the Veteran's depression and anxiety do not prevent him from handling his own finances and taking care of himself and his elderly father.  Nor does the record suggest that the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting) due to his PTSD.  

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria, as the October 2012 VA examiner's opinion finds that the Veteran's PTSD results in occupational impairment that is merely mild or moderate.  The criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, while the 70 percent rating itself contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the October 2012 examiner's finding that the Veteran's PTSD results in mild or moderate occupational impairment. 

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  While the evidence does suggest that the Veteran's PTSD has made it more difficult for him to establish and maintain effective relationships, it also reflects that the Veteran is not unable to do so, as he has a girlfriend and has family with whom he has had varying levels of contact throughout the years.  Several of his treatment records specifically reference the Veteran having good support from family and friends.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA mental health treatment records repeatedly and consistently describe the Veteran as being properly oriented with good judgment and insight.  The November 2009 VA examination report notes no impairment in thought processes or communication and no delusions or hallucinations.  He did subjectively report having a poorer memory than his peers in November 2009, but memory problems were not noted on examination and the boxes indicating memory impairment that would be consistent with a rating in excess of 50 percent were not marked.  

In short, the Board finds that the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a 70 percent rating is not warranted.  In reaching this conclusion, the Board has evaluated the specific areas that are listed by the rating schedule but has not limited its consideration of the Veteran's claim to the specific symptomatology that is enumerated in the rating schedule.

Finally, the Board has considered whether a rating in excess of 50 percent is warranted based on the Veteran's GAF scores.  As noted above, the Veteran was assigned a GAF score of 45 by the November 2009 VA examiner and a score of 50 by the March 2012 VA examiner.  These scores indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  The Board finds, however, that the qualitative descriptions of the Veteran's actual symptomatology do not correspond in severity to the descriptions  that accompany those GAF scores.  For example, while the Veteran has had suicidal ideation as of March 2012, he has been specifically found not to have severe symptomatology such as obsessional rituals or frequent shoplifting, and his occupational and social functioning has been found not to be so severe as to result in the Veteran having no friends or being unable to keep a job.  The GAF number itself, without explanation, does not supersede the accompanying qualitative descriptions of the Veteran's psychiatric impairment that suggest a less-severe level of impairment or the VA medical records that likewise indicate impairment that is less severe.  The qualitative descriptions of the severity of the Veteran's symptomatology consistently indicate a level of impairment that supports the assignment of a 50 percent disability rating.  

Thus, because most of the Veteran's symptomatology does not rise to the 70 percent or 100 percent levels of severity, the Board finds that a rating of 70 percent or 100 percent is not warranted.

In short, the Veteran's PTSD most closely approximates the 50 percent criteria, as contemplated by 38 C.F.R. § 4.7.  Thus, the Board finds that a 50 percent rating for PTSD is warranted.  To the extent that the Veteran believes an even higher rating is warrant, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, a rating in excess of 50 percent for PTSD must be denied.

C.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus and PTSD.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 7913 adequately contemplate the level of impairment caused by the Veteran's diabetes mellitus.  The only pertinent manifestations of the Veteran's diabetes are his peripheral neuropathy, for which he is already service-connected and which is being remanded for a new examination, and erectile dysfunction, for which service connection is being granted below.  Neither of the pertinent VA examination reports describes any diabetes symptoms that are not included in the pertinent diagnostic code.  The Board therefore finds that Diagnostic Code 7913 reasonably describes the Veteran's disability level and symptomatology and that a referral for extraschedular consideration is not necessary.  

The Board also finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the level of impairment that is demonstrated in the evidence of record.  Increased ratings are provided for manifestations of the service-connected psychiatric disability of a certain severity, frequency, and duration, and these criteria are not limited to consideration of specific symptoms.  The Board finds that its schedular evaluation of the Veteran's PTSD contemplates all of his psychiatric symptomatology.  Therefore, the schedular evaluation reasonably describes the Veteran's disability level and symptomatology and that a referral for extraschedular consideration is not necessary.  

The Board has determined that the available schedular evaluations for the service-connected disabilities at issue in this claim are all adequate.  Therefore, referral of the diabetes mellitus and PTSD claims in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU Due to PTSD

The Court has held that VA has a 'well-established' duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that special monthly compensation 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim').

Special monthly compensation is payable, in relevant part, where a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A TDIU based on a single disability may satisfy the requirement that a veteran have "a service-connected disability rated as total."  Bradley, supra.

In the case at hand, the award of the Veteran's TDIU rating effective from July 10, 2006, was based, in part, on the assignment of the 70-percent combined rating, which was established by virtue of an award of a 60-percent rating for diabetic neurogenic bladder (effective July 10, 2006).  See 38 C.F.R. § 4.16(a) (provides the percentage requirements for a TDUI rating).  The rating for that disability is not on appeal.  Rather, because the rating assigned for PTSD is on appeal, the Board may consider the inferred issue of whether the Veteran's TDIU rating was warranted due solely to his PTSD, for purposes of establishing SMC under 38 U.S.C.A. § 1114(s).

A TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service- connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the evidence of record, the November 2009 VA examination report is discussed in detail above.  As it pertains to the TDIU issue, this report notes that the "Veteran is currently disabled due to physical conditions.  Veteran was employed as a truck driver until approximately 2001."  It was noted that the Veteran graduated 12th grade and finished one semester of college.  

The March 2012 VA examination report, in relevant part, found that the Veteran's PTSD was not manifested by difficulty in adapting to stressful circumstances, including work or a work-like setting.  

A VA medical opinion on whether the Veteran is unemployable due solely to his PTSD was obtained in October 2012.  This opinion was authored by the March 2012 VA examiner, so it is based on the examiner's prior interview and examination of the Veteran, as well as on additional review of the claims file.  The VA examiner found that the Veteran's PTSD "is not considered ... to be of sufficient severity as to make him unable to pursue and maintain substantially gainful employment."  The examiner determined that the Veteran's "PTSD symptoms in 2012 do not appear to have worsened appreciably since his previous exam in 2009."  The examiner determined that the 2012 examination report indicated the Veteran's "most significant limiting factor in terms of employment was a recent surgery which had him in a wheelchair at the examination, forced to live temporarily with family."  The examiner also found the Veteran's "diabetes, peripheral neuritis, and cardio problems ... are all more likely to interfere with employment than PTSD, which is still only mildly to moderately impairing."  

Based on the evidence discussed immediately above, as well as the evidence discussed at great length in the PTSD increased rating evaluation section, the Board finds that the Veteran's service-connected PTSD alone did not entitle him to a TDIU rating.  The October 2012 VA medical opinion, in particular, which was obtained with the express purpose of determining whether the Veteran is unemployable due to PTSD, expressly finds that the Veteran's PTSD-related impairment is mild to moderate.  As noted above, the March 2012 VA examiner expressly found the Veteran's PTSD does not render him unable to adapt to a work or a work-like setting.  

The Veteran himself has presented no competent testimony in support of his claim, and there is no medical opinion of record that disputes the findings and conclusions of the March 2012 and October 2012 VA examiner.  The November 2009 VA examination report notes that the "Veteran is currently disabled due to physical conditions. "  There is no indication of record that the Veteran's PTSD alone renders him unable to engage in his previous occupation as a truck driver.  

For the reasons discussed above, the Board must find that the Veteran's PTSD is insufficient, on its own, to warrant a TDIU rating.  As a result, SMC under 38 U.S.C.A. § 1114(s) may not be established based on the Veteran's service-connected PTSD.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  '[N]ew and material evidence' under 38 C.F.R. § 3.156(b) has the same meaning as 'new and material evidence' as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  

The claim of entitlement to service connection for senile nuclear cataract was originally denied in a June 2004 rating decision.  This denial was based on a lack of diagnosis or treatment for cataract in service, a lack of evidence that this disability is secondary to diabetes mellitus, and a lack of evidence that this disability either occurred in or was caused by service.  The rating decision also noted that the evidence failed to establish any relationship between senile nuclear cataract and any service-connected disease or injury.

At the time of the June 2004 rating decision, the record contained the Veteran's service treatment records and VA medical records from December 1998 through March 2004.  

The Veteran sought to reopen his claim in September 2005.  The Veteran underwent a VA eye examination in December 2012.  Based on review of the claims file and interview and examination of the Veteran, the examiner diagnosed bilateral preoperative cataract and opined that the Veteran "has a history of mild cataracts which are as likely as not related to the diabetes."  

The Board finds that this evidence is new in that it was not of record at the time of the June 2004 rating decision.  It is material in that it provides a nexus between the Veteran's cataracts and his service-connected diabetes mellitus.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for senile nuclear cataract.  To this extent, the benefit sought on appeal is granted.

V.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran in this case served on active duty from November 1967 to January 1969 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

In the case at hand, the Board observes that none of the disabilities that are at issue (diabetic retinopathy, refractive error of the eyes, a prostate disability, hypertension, and bilateral hearing loss) is listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, none of the Veteran's claimed disabilities is entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, presumptive service connection based on Agent Orange exposure must be denied.  

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.



A.  Senile Nuclear Cataract

The Veteran has claimed entitlement to service connection for senile nuclear cataract, which he complains is secondary to his service-connected diabetes mellitus, type II.  

The Veteran underwent a VA examination for this claim in December 2012.  Based on review of the claims file and interview and examination of the Veteran, the VA examiner diagnosed bilateral preoperative cataract and opined that the Veteran "has a history of mild cataracts which are as likely as not related to the diabetes."  

The March 2013 VA diabetes mellitus examination, which is based on review of the claims file and interview and examination of the Veteran, found that the Veteran does not have an eye condition that is at least as likely as not due to diabetes mellitus.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board notes that the December 2012 examination was conducted by a physician, while the March 2013 examination was conducted by a physician's assistant, both of whom are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Both examiners reviewed the claims file and interviewed and examined the Veteran, reflecting a similar familiarity with the Veteran's pertinent medical history and current disability, but neither provided a rationale to support his or her etiology opinion.  The Board can find no reason to favor one opinion over the other.  Thus, the Board finds that the evidence is at least in equipoise that the Veteran has senile nuclear cataract that is at least as likely as not secondary to service-connected diabetes mellitus.  As such, entitlement to service connection for bilateral senile nuclear cataract is granted.  

B.  Diabetic Retinopathy

The Veteran has also claimed entitlement to service connection for bilateral diabetic retinopathy.  

VA eye optometry records from September 2005, August 2010, and May 2012 describe detailed diabetic eye examinations and note an impression of "[b]ilateral refractive error and cataracts.  No diabetic retinopathy."  

A January 2008 VA diabetes mellitus examination report notes that the Veteran "has had cataracts and retinopathy in the past."  It does not, however, provide a current retinopathy diagnosis.  

The December 2012 VA eye examination report, which reflects review of the claims file and includes a detailed examination of the Veteran, expressly finds that the Veteran "does not have any evidence of diabetic retinopathy."  

In addition, the March 2013 VA diabetes mellitus examination report expressly finds that the Veteran does not have diabetic retinopathy.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, service connection for diabetic retinopathy may not be granted, to include as secondary to diabetes mellitus.  See Brammer, supra.

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral diabetic retinopathy.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

C.  Refractive Error of the Eyes

The Veteran has also claimed entitlement to service connection for refractive error of the eyes.

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Turning to the service treatment records, the Veteran's August 1967 induction examination report notes that the Veteran's eyes were clinically normal on examination.  Its summary of defects and diagnoses lists "DEFECTIVE VISION, [NO CURRENT DISABILITY]."  His distant vision was 20/25 in the right eye and 20/20 in the left eye.  The August 1967 induction medical history report reflects that the Veteran reported a history of, or current, eye trouble.  It was noted that the Veteran wore glasses in the past and no longer wears glasses.  The January 1969 separation examination report notes that the Veteran's eyes were clinically normal.  His distant vision was 20/20 in both eyes.  He denied a history of, or current, eye trouble on his January 1969 separation medical history report, and he checked the box indicating that he has never worn glasses.

The Veteran's service treatment records reflect that he did not suffer an eye injury in service and that he suffered no eye disease in service.  The Veteran has not alleged having suffered any in-service eye disease or injury.

With respect to a current disability, VA eye optometry records from September 2005, August 2010, and May 2012 describe detailed diabetic eye examinations and note an impression of "[b]ilateral refractive error and cataracts."  

The December 2012 VA eye examination report notes corrected and uncorrected right and left eye near and distance vision.  Examination revealed uncorrected distance vision of 20/200 in the right eye and 20/70 in the left eye, uncorrected near vision of 20/100 in both eyes, corrected distance vision of 20/40 or better in both eyes, and corrected near vision of 20/40 or better in both eyes.  

In terms of a current disability, a February 2004 VA medical record diagnoses myopia.

In this case, the Veteran has not pointed to any specific injury or physical trauma in service.  Furthermore, there is no indication of myopia in service.  Due to a lack of evidence of refractive error with superimposed disease or injury in service, service connection for myopia based on in-service incurrence or aggravation must be denied.

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for refractive error of the eyes must be denied.




D.  Prostate Disability

The Veteran has also claimed entitlement to service connection for a prostate disability, to include BPH.  According to his September 2003 substantive appeal, the Veteran believes this disability is a direct result of his active duty service.

The Veteran's service treatment records reflect that his anus and rectum, to include his prostate, and his genitourinary system were clinically normal at the time of his August 1967 induction examination and January 1969 separation examination.  On his August 1967 induction and January 1969 separation medical history reports, he expressly denied any history of, or current, frequent or painful urination or blood in urine.  His service treatment records reflect that he never complained of, or sought for, symptoms associated with a prostate condition.  

An April 1993 private record notes that the Veteran reported a history of hematuria in approximately Christmas 1992 for which he did not seek medical treatment, and that he had not had any subsequent episodes.  No blood was found in the Veteran's urine on laboratory testing.  

The Veteran expressly denied any bloody urine, burning urination, frequent urination, difficulty starting or stopping his urine stream, and excessive urination on a December 1996 private medical evaluation.  

A September 2000 VA medical record notes a long history of sporadic hematuria without specific cause.  A January 2001 VA medical record notes that the Veteran had recurring hematuria of unknown etiology and was seeking treatment for significant hematuria for the last five days.  Another January 2001 VA medical record notes that the Veteran has had intermittent hematuria with a negative genitourinary workup in September 1999.  

A June 2001 VA medical record notes that the Veteran was recently placed on long-term antibiotics for chronic prostatitis.  A July 2001 VA medical record notes a past medical history of hematuria and BPH.   

An October 2001 VA medical record notes that the Veteran reported a long history of hematuria.  A December 2001 VA medical record notes an impression of chronic prostatitis with acute exacerbation, urge incontinence, and gross hematuria.  He was a prescribed medication "for probably prostatic source of bleeding" and "for urge incontinence."  A March 2002 VA medical record notes that the Veteran has been treated for "episodes of GPH [sic] and prostatitis as well as urge incontinence."  He had not had any recent hematuria but did "state that he is not sure when he is full and when he has to void."  

The Veteran underwent a VA genitourinary examination in April 2002.  The resulting examination report, which is based on review of the record and interview and examination of the Veteran, notes that the Veteran has had active bladder outlet obstructive problems which are under treatment.  The examiner diagnosed "[b]enign prostatic hypertrophy plus chronic prostatitis plus bladder outlet obstructive symptoms plus recurrent urinary tract infections, none of which appear to be related to his service."

The Veteran testified at his December 2002 DRO hearing that his prostate condition involved rectal bleeding.  He reported that "it spread an infection on my whole body, and ... caused me to almost die from it."  He reported that VA told him that "they've been checking me and watching it, and running scopes up in me, and ... the doctor said it was ... some kind of form of cancer, and they were going to put me on medication."  He reported that as "far as I know right now, I just got the bleeding under control."  It was unclear as to whether the Veteran was reporting having had a prostate biopsy, as he denied having had one but reported that "they took some kind of tissue out."  He reported that he is taking medication for his prostate cancer.  

A December 2004 VA diabetes mellitus examination report reflects review of the claims file and interview and examination of the Veteran.  The examiner noted that "[i]t is felt that his problems can be related to prostatism or due to neurogenic bladder from prior diagnosis of cervical and lumbar disease with prior operative procedures x2 at the neck level."  The examiner noted an impression of BPH with associated chronic prostatitis with recurrent lower urinary tract bleeding secondary to neurogenic bladder and/or degenerative disc disease of the cervical and lumbar spine.  (The date of the Veteran's neck operation is unclear to the Board, but a June 1990 private medical record notes that the Veteran "has had surgery to the cervical spine and is in a rehab program."  Furthermore, a July 1990 private medical record notes that the Veteran "has obtained another consultation on his back and neck and found 'pinching' of nerves at 2 levels in the lower back and referral back to a neurosurgeon is recommended by his doctor at Baylor.")  

At his November 2005 Board hearing, the Veteran testified that the urine in his blood started getting worse in the 1990s.   

The May 2009 VA genitourinary examination report reflects review of the claims file and interview and examination of the Veteran.  It notes that BPH was not noted to have been diagnosed or to have developed within one year following separation, and the examiner could find no documentation to indicate anything different.  No evidence was found within one year after the Veteran left service.  The examiner could not find anything in the records to support the Veteran's report of having been diagnosed with prostate cancer by the Dallas VA Medical Center.  The examiner also noted that the Veteran has documentation of a long history of treatment for chronic prostatitis from 2001 to the present.  The examiner could find no evidence to suggest a prostate condition has any relationship to his service time, as there was no evidence of any prostate problems or treatment for infections noted during service.  The examiner noted that the Veteran's records show development of his prostate condition many years after service.  

The May 2009 VA examiner diagnosed BPH, obstructive type, and opined that there is no evidence of diagnosis of prostate problems in service or within one year after service.  The examiner also diagnosed chronic prostatitis in review of past records.  He noted onset was in 1992 when the Veteran started having some hematuria episodes that eventually led to cystoscopic evaluations and diagnosis.  The examiner noted there was no record of treatment in the service treatment records or within one year after separation.  The examiner opined it is less likely than not that the Veteran's BPH is related to service.  He noted that the disability appears to have its onset years after service and/or beyond one year following separation.  The examiner could find no evidence of onset and/or a relationship to the Veteran's military service.

The November 2010 VA general examination report notes that the Veteran has a history of BPH with increased urination, nocturia, and weak stream.  He also complained of hesitancy.  

To summarize the opinions of record, the April 2002 VA genitourinary examiner diagnosed BPH, chronic prostatitis, bladder outlet obstructive symptoms, and recurrent urinary tract infections and opined that none of these disabilities appears to be related to his service.  The December 2004 VA diabetes mellitus examiner notes an impression of BPH with associated chronic prostatitis with recurrent lower urinary tract bleeding secondary to neurogenic bladder and/or degenerative disc disease of the cervical and lumbar spine.  The May 2009 VA genitourinary examiner found no evidence to suggest a prostate condition, to include BPH, has any relationship to his service time, as there was no evidence of any prostate problems or treatment for infections noted during service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

Based on the above, the Board finds that entitlement to service connection is warranted for BPH with associated chronic prostatitis with recurrent lower urinary tract bleeding as secondary to service-connected diabetic neurogenic bladder.  The Board notes that the December 2004 VA examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  His opinion is based on review of the claims file and interview and examination of the Veteran.  His opinion, linking the BPH with associated chronic prostatitis and recurrent lower urinary tract bleeding to his service-connected diabetic neurogenic bladder, is supported by the timeline of record, which indicates that the Veteran's pertinent symptomatology began at some point subsequent to his cervical spine surgery.  

The Board acknowledges that the December 2004 VA examiner did not explain his medical basis for finding a link between the spinal surgeries and the neurogenic bladder, and the neurogenic bladder and the BPH, chronic prostatitis, and recurrent lower urinary tract bleeding.  As indicated above, however, there is no medical opinion of record that directly contradicts the examiner's finding that the Veteran's BPH with associated chronic prostatitis and recurrent lower urinary tract bleeding is secondary to his neurogenic bladder and/or degenerative disc disease of the cervical and lumbar spine.  There is otherwise no evidence of record that diminishes the probative value of the December 2004 VA examination report.  Rather, the remaining etiology opinions find that the Veteran's prostate disability is not directly related to service, which is not relevant to establishing secondary service connection.
 
In the absence of a medical opinion that directly contradicts the December 2004 VA examiner's conclusion, the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to service connection for BPH with associated chronic prostatitis and recurrent lower urinary tract bleeding. 

E.  Hypertension

The Veteran has also claimed entitlement to service connection for hypertension.  According to his September 2003 substantive appeal, the Veteran believes this disability is a direct result of his active duty service.  He also contends that this disability may be secondary to diabetes mellitus, type II.  

This claim was remanded in the March 2008 Joint Motion for Partial Remand.  This Joint Motion noted that the Board's May 2006 decision relied on an inadequate VA examination report that did not contain an etiology opinion.  In its October 2008 remand, the Board directed that a new examination be conducted and etiology opinion be obtained, and the Board considers this opinion adequate for purposes of deciding this claim.  

The Joint Motion also directed that the Board "consider [whether] entitlement to service connection could have been established pursuant to 38 C.F.R. § 3.303(b), based on continuity of symptomatology."  It noted that the Veteran "had active service from November 1967 to January 1969, [and] the December 2004 VA examination report found that Appellant had a 35-year history of hypertension, which would date his diagnosis back to 1969."  [citations omitted]  The Joint Motion noted that, "[a]s the record does indicate that Appellant's hypertension may have manifested within one year of service, the Board's reasons and bases are insufficient and this claim must be remanded so that the Board can provide adequate reasons and bases."

Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Turning to the Veteran's service treatment records, the record reflects that the Veteran's blood pressure was 124/72 at the time of his August 1967 induction examination.  He expressly denied any history of, or current, high or low blood pressure on his August 1967 induction medical history report.  On his January 1969 separation examination, the Veteran's blood pressure was noted to be 116/76, and he again denied any history of, or current, high or low blood pressure on his January 1969 separation medical history report.  The Veteran's service treatment records contain no other blood pressure readings and contain no suggestion of elevated blood pressure concerns from the Veteran or his medical care providers.   

A May 1982 private medical record notes that the Veteran "has a long history of blood pressure....  He has been diagnosed on several occasions but has never been treated."  

A June 1982 private medical record contains a notation that the Veteran "is noted to have hypertension and states that on several occassions [sic] doctor's [sic] have told him that he has high blood pressure but have not initiated therapy.  I feel that it is now appropriate that therapy be started."  The Veteran was started on medication.  Approximately two weeks later, his blood pressure was noted to be 130/84 and 126/84.  

A September 1996 private medical record notes that the Veteran has a past medical history of hypertension, for which he is on hydrochlorothiazide.  

The Veteran underwent a VA genitourinary examination in April 2002.  The resulting examination report, which is based on review of the record and interview and examination of the Veteran, notes that the Veteran reported that he was discharged from the service at approximately 21 years of age and "[a]t approximately 25 years of age he was told he had hypertension and he has been on some kind of medication for it ever[] since."  The examiner diagnosed partially-controlled hypertension, which appears to be non-service-connected under treatment.  

The Veteran testified at his December 2002 DRO hearing that he was first diagnosed with hypertension in the 1970s at Baker Clinic in West Point.  He noted that he "ignored it for a while but ... I didn't believe I had it but then a doctor said I did."  He reported that this diagnosis occurred in Summer of 1969, within a few months after his separation from service.  

The December 2004 VA diabetes mellitus examination report notes review of the claims file and interview and examination of the Veteran.  It notes that the Veteran "has had an elevated blood pressure for 35 years.  He is currently on Clonidine and Hydrodiuril and for the most part he says that his blood pressures have been controlled."  The examiner listed an impression of "[h]ypertensive vascular disease of 35 years duration with marginal control not due to diabetes."  

An August 2005 VA diabetes mellitus examination report notes that the Veteran "had hypertension diagnosed when he was about 24 or 25 years old and states that he had a CVA at the age of 27 due to his hypertension."  The examiner noted an impression of essential hypertension discovered in the 1970s.  

When asked about his blood pressure at his November 2005 Board hearing, the Veteran testified that "when I was getting ready to get out and it was a hardship discharge and I needed to get out, the doctor told me then it was a little high but he was going to go on and let it go."  He reported that, in Fall of 1969, "[t]hey put me on medication when I first got out and I didn't take it."  He reported that he was told that his blood pressure was high "within a week after I got out of the military.  I went to work for a company in Rockwell."

The May 2009 VA genitourinary examination report reflects review of the claims file and interview and examination of the Veteran.  The VA examination report describes the Veteran's in-service and post-service history as described above.  
The examiner specifically noted that none of the outpatient records document that the Veteran was diagnosed with hypertension during service or within one year after service.  The examiner observed that the prior VA examiner had noted that the Veteran "'thought he was ... diagnosed in 1969 or 1970 with hypertension' but appears from records to have been first noted about 4-5 years following his service separation."  He noted that the Veteran had had a stroke at age 26, in about 1973.  The examiner diagnosed essential hypertension.  He stated that this disability was diagnosed, as best as can be determined, in the mid-1970s.  There was no evidence this disability was diagnosed in service or within one year after service, as noted in review of the records or presented by the Veteran on examination.  The examiner opined it is less likely than not that the Veteran's hypertension is related to service.  He noted that the disability appears to have had its onset years after service and/or beyond one year following separation.  The examiner could find no evidence of onset during and/or a relationship to the Veteran's military service.

A November 2010 VA general medical examination report notes that the Veteran has had a history of hypertension for the last 20 to 25 years.  

The March 2013 VA diabetes mellitus examination report expressly finds that the Veteran does not have hypertension that is at least as likely as not due to his service-connected diabetes mellitus.  The examiner also found that the Veteran's diabetes mellitus has not at least as likely as not permanently aggravated his hypertension.  

The Board finds that a preponderance of the evidence is against finding that the Veteran's current hypertension developed during service, first manifested during the one year presumptive period following his separation from service, or is otherwise etiologically related to service, to include due to a service-connected disability or herbicide exposure.

The Board finds that the evidence does not demonstrate that the Veteran's hypertension first manifested in service.  As corroborated by the competent opinion of the May 2009 VA examiner, the Veteran's service treatment records reveal that the Veteran did not have hypertension at any point during his service.  In light of the blood pressure reading of 116/76 at the time of his separation examination, which is nowhere near the thresholds at which hypertension is typically diagnosed or suspected, the Board finds the Veteran's November 2005 Board hearing testimony that "when I was getting ready to get out and it was a hardship discharge and I needed to get out, the doctor told me then it was a little high but he was going to go on and let it go," to be noncredible.  The Board therefore finds there is neither competent medical nor lay evidence of in-service hypertension.

The Board also finds that the evidence does not demonstrate that the Veteran's hypertension first manifested within one year of separation from service.  As noted by the May 2009 VA examiner, there is no medical evidence from that one-year post-separation period to contemporaneously demonstrate hypertension during that time.  

As directed by the Joint Motion, the Board must determine whether it may grant service connection under 38 C.F.R. § 3.303(b) based on the Veteran's lay reports of continuity of symptomatology since the presumptive one-year period following separation.  

Following the March 2008 Joint Motion for Remand, the Federal Circuit issued the Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), decision that is noted above.  The Walker case is highly pertinent to the Joint Motion's directive that the Board "consider [whether ] entitlement to service connection could have been established pursuant to 38 C.F.R. § 3.303(b), based on continuity of symptomatology."  As noted in the Joint Motion, the evidence of continuity of symptomatology since service appears in "the December 2004 VA examination report [which] found that Appellant had a 35-year history of hypertension, which would date his diagnosis back to 1969."    

According to Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. At 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

Before addressing the chronicity question, the Board must determine whether the Veteran's case involves "a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ."

Walker is unclear as to whether contemporaneous evidence, either medical or lay, is required for a chronic condition to be noted "in the presumptive period."  [emphasis added]  In this case, the Veteran's service treatment records contain no medical evidence of hypertension during service, to include in January 1969, and they contain no suspicions of hypertension.  There is no medical evidence whatsoever from the one-year period following separation from service to indicate the possibility of hypertension at that time, and there are no lay statements from the Veteran or anyone else that were authored during the presumptive period indicating a recent hypertension diagnosis during the one year following his separation from service.  Therefore, if the intention of the requirement that "a chronic condition [be] noted in the presumptive period" is that contemporaneous evidence indicative of, but not conclusively demonstrating, a chronic condition in service must be shown, the Board finds that this requirement is not satisfied in the Veteran's case.  In the absence of any contemporaneous evidence of hypertension in service or within one year of separation, service connection based on continuity of symptomatology is not an available option.  

If the requirement of "a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question " allows for subsequent evidence to be used to suggest an earlier diagnosis that is "insufficient to support a diagnosis beyond legitimate question," then the Board must evaluate the relevant later medical evidence and the Veteran's subsequent lay contentions.

In this case, the source of the December 2004 VA examiner's assertion that the Veteran "has had an elevated blood pressure for 35 years" is unclear.  The portion of the examination report from which this information was taken appears to be a combination of medical evidence from the Veteran's claims file and the Veteran's own report of his medical history (as evidenced by the statement that the Veteran "is currently on Clonidine and Hydrodiuril and for the most part he says that his blood pressures have been controlled.").  This section of the examination report is separate from any physical examination findings or diagnostic testing, and it summarizes the Veteran's medical records and his own interview responses prior to the physical examination.  

The Board notes that the specificity of the "35 years duration" as described in the December 2004 VA examination report is highly suggestive that this estimate was taken from the Veteran's own lay statement to the examiner at the beginning of the examination, as the year 2004 would be the only year in which a 35-year history of hypertension would place the Veteran's hypertension as having originated in 1969.  The Board can find no other evidence of record in which the Veteran specifically reports that "[h]e has had an elevated blood pressure for 35 years."  The Board further notes that the examiner did not provide any basis for a medical conclusion that the Veteran's hypertension has existed for 35 years, and he cited to no medical evidence in the claims file to support the idea that the 35-year history is the examiner's own estimate.  

Furthermore, as noted above, there is a complete absence of an indication of hypertension in the Veteran's service treatment records or in any medical records from the one-year presumptive period.  Nor are there any statements of record that were written or otherwise recorded during the Veteran's service or during the one-year presumptive period.  

In light of the above, the Board concludes that the December 2004 VA examination report's estimate that the Veteran "has had an elevated blood pressure for 35 years" is a transcription of the Veteran's own lay report to the examiner rather than an independent medical opinion.  Such statements do not constitute competent medical evidence of an onset of hypertension in 1969.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Rather, the December 2004 VA examination report, along with the remaining lay assertions of the Veteran's medical history that appear in the other medical evidence and personal statements of record, must considered as lay evidence rather than as medical evidence and must be evaluated for credibility.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To summarize the evidence that was described in detail above, records from May and June 1982 reflect that the Veteran has "a long history" of hypertension but that he was just now starting treatment.  The April 2002 VA genitourinary examination report notes that the Veteran reported he was discharged from the service at approximately 21 years of age and "[a]t approximately 25 years of age he was told he had hypertension and he has been on some kind of medication for it ever[] since."  He testified at his December 2002 DRO hearing that he was first diagnosed with hypertension in the 1970s at Baker Clinic in West Point, and he also reported that this diagnosis occurred in Summer of 1969, within a few months after his separation from service.  The December 2004 VA diabetes mellitus examination report notes that the Veteran "has had an elevated blood pressure for 35 years" and lists an impression of "[h]ypertensive vascular disease of 35 years duration with marginal control not due to diabetes."  The August 2005 VA diabetes mellitus examination report notes that the Veteran "had hypertension diagnosed when he was about 24 or 25 years old."  The Veteran testified at his November 2005 Board hearing that, in Fall of 1969, "[t]hey put me on medication when I first got out and I didn't take it," and that he was told that his blood pressure was high "within a week after I got out of the military.  I went to work for a company in Rockwell."  The May 2009 VA genitourinary examination report notes that the Veteran "'thought he was ... diagnosed in 1969 or 1970 with hypertension' but appears from records to have been first noted about 4-5 years following his service separation."  A November 2010 VA general medical examination report notes that the Veteran has a history of hypertension for the last 20 to 25 years.  

The Board observes that the Veteran's testimony varies greatly between supporting finding that his hypertension manifested within one year of separation versus having manifested later.  After evaluating this evidence, the Board finds that it does not constitute credible, probative evidence to establish that the Veteran's hypertension was first diagnosed within one year of his  separation from service.  Rather, the most credible and persuasive evidence places the hypertension onset a few years after the Veteran's separation from service and outside of the one-year presumptive period.  

Turning to the evidence itself, given the 116/76 blood pressure reading in January 1969, the Board finds that the Veteran's reports of having been diagnosed with hypertension within a week of separation, or even with several months of separation from service, without any corroborating medical evidence, are not credible.  The Veteran has presented no medical basis for the Board to conclude,  based on lay evidence alone and without corroborative medical evidence, that the Veteran's blood pressure actually rose so rapidly within one week or within a period of mere months from his separation from service.  

Furthermore, the Veteran's December 2002 DRO hearing testimony, which initially reported a hypertension onset in the 1970s and then reported an onset of Summer of 1969, is too internally inconsistent to justify accepting an onset of Summer 1969.  

Rather, the Board finds the lay evidence suggesting an initial hypertension diagnosis in the early 1970s to be more credible.  The Board notes that the April 2002 VA genitourinary examination report and August 2005 VA diabetes mellitus examination report both reflect that the Veteran himself estimated that his hypertension was first diagnosed in the early 1970s.  The May 2009 VA genitourinary examination report notes the examiner's impression that review of the records suggests that the Veteran's hypertension was "first noted about 4-5 years following his service separation."  While the 1982 records do indicate that the Veteran has "a long history" of hypertension, they do not specifically place this history as being in or before January 1970.  

"[E]vidence of a chronic condition [that] is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,'" is required in order to establish entitlement to service connection for based on continuity of symptomatology.  In the case at hand, the Board finds that there is no such credible evidence.  Therefore, the Board finds that presumptive service connection for hypertension based on continuity of symptomatology since service is not warranted.

The Board additionally concludes that a preponderance of the competent and probative evidence of record is against finding a link between the Veteran's hypertension and his military service.  The May 2009 VA examination report presents a highly probative etiology opinion that weighs against finding such a link.  This opinion is based on review of the claims file and interview and examination of the Veteran, and it was authored by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file, and he supported his opinion through citation to the facts of the Veteran's claim and to pertinent medical principles.

The only contradictory opinion comes from the Veteran himself.  The Board finds that the essential question in this case, linking the Veteran's hypertension to military service that ended multiple years earlier, requires medical expertise that the Veteran does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the Veteran's lay opinion cannot form a basis for granting service connection in this case.  

The Board also finds that service connection for hypertension as secondary to diabetes mellitus is not warranted, as no competent medical opinion has been presented in support of this theory of entitlement to the benefit sought.  Rather, the December 2004 VA diabetes mellitus examiner found that the Veteran's hypertension is not due to diabetes mellitus.  Again, the Veteran, as a layperson, does not possess the necessary medical training to link hypertension to diabetes.  Furthermore, the Board notes that the Veteran's hypertension was diagnosed years prior to his diabetes diagnosis, meaning that the only way service connection could be granted on a secondary basis would be based on aggravation.  There is no competent suggestion of aggravation of record, and the Veteran does not possess the necessary medical expertise to opine on whether his hypertension was aggravated by his service-connected diabetes.  

The Board also finds that service connection for hypertension as due to Agent Orange exposure is not warranted.  No competent medical evidence has been submitted to support a grant based on this theory of entitlement, and the Veteran is not competent to make any such connection.

Thus, the Board finds that a preponderance of the evidence is against granting entitlement to service connection for hypertension on a direct basis, a presumptive basis for a chronic disability, on a secondary basis, or due to Agent Orange exposure.  

The Board has considered the doctrine of reasonable doubt.  However, the Board finds that the preponderance of the evidence is against granting service connection for hypertension, and the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

F.  Erectile Dysfunction

The Veteran has also claimed entitlement to service connection for erectile dysfunction, while he contends is secondary to service-connected diabetes mellitus.  

Turning to the evidence of record, a December 2001 VA medical record notes that the Veteran reported pain with ejaculation.

A July 2006 VA medical record notes that the Veteran developed urinary retention issues about six years ago without weak stream but with bleeding.  It was noted that the Veteran found out shortly thereafter that he has diabetes.  

A January 2008 VA diabetes mellitus examination report notes that the Veteran was diagnosed with diabetes in the early 1990s.  It also notes that the Veteran has had erectile dysfunction for the past five years and that he had last had an erection approximately four years earlier.  The examiner diagnosed the Veteran with erectile dysfunction and opined that this disability is more likely than not related to diabetes.  

The May 2009 VA genitourinary examination report reflects review of the claims file and interview and examination of the Veteran.  After discussing the Veteran's pertinent history, the examiner diagnosed erectile dysfunction.  The examiner noted that erectile dysfunction pre-dated diabetes and was previously determined to be unrelated to diabetes on prior examination.  

A March 2012 VA male reproductive system examination report diagnoses erectile dysfunction.  It notes that the Veteran reported he has had erectile dysfunction for approximately six years.  He stated that he was sexually active until around 2006 and around that time he began to have problems with erectile dysfunction.  (He objected to a 2006 medical record indicating that he had reported having not been sexually active for six years.)  He reported that he requested erectile dysfunction treatment in 2008 but was denied oral medications due to his history of heart disease treatment.  He reported that he was diagnosed with diabetes in 2004, and the examiner noted that this is consistent with his lab data.  The examiner determined that the etiology of the Veteran's erectile dysfunction is unknown.  

The March 2013 VA diabetes mellitus examination report opines that the Veteran's erectile dysfunction is at least as likely as not due to his diabetes mellitus.

Of the above opinions, the Board finds that the May 2009 VA genitourinary examination report is not probative, as it inaccurately states that the Veteran's erectile dysfunction pre-dated his diabetes.  The record clearly reflects that the Veteran's diabetes began in the early 1990s, while his erectile dysfunction began in the 2000s.  The Board finds the positive etiology opinions to be probative to the extent that they rely on an accurate factual history.  The Board will resolve reasonable doubt in favor of the Veteran in this case and finds that entitlement to service connection for erectile dysfunction is warranted.


G.  Bilateral Hearing Loss

The Veteran contends, in essence, that his bilateral hearing loss results from in-service noise exposure associated with his combat service in Vietnam.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Federal Circuit has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Here, the Board finds that the condition of right ear hearing loss was noted upon entry into service.  Specifically, upon audiometric testing for induction in August 1967, evaluation showed a right ear decibel loss of 35 at 500 Hertz, 35 at 1000 Hertz, 30 at 2000 Hertz, and 30 at 3000 Hertz.  The summary of defects and diagnoses lists "DEFECTIVE HEARING, [NO CURRENT DISABILITY]."  Based upon this report, some degree of right ear hearing loss was shown on the Veteran's induction examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's right ear hearing acuity was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach to the right ear in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.

For purposes of demonstrating an increase in the right ear hearing disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

As stated in his February 2013 substantive appeal, the Veteran asserts that he is "[a]ppealing because I was a combat veteran and it has been medically proven that loud explosions cause hearing loss.  I was exposed to loud explosions."  

The Veteran's DD Form 214 reflects that he served as a heavy vehicle driver during service and that he served in the Republic of Vietnam during the Vietnam Era.  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  Thus, the Board determines that the Veteran was exposed to loud noise while in service.

At the time of his August 1967 induction examination, the Veteran's audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
30
15
LEFT
20
15
15
15
20

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. Thus, the induction examination readings in this case have been converted from ASA units to ISO units.)  The summary of defects and diagnoses lists "DEFECTIVE HEARING, [NO CURRENT DISABILITY]."  The Veteran denied past or current hearing loss on his August 1967 induction medical history report.  He reported past or current ear, nose, or throat trouble, which he explained as consisting of ear infections in childhood.  

The Veteran's January 1969 separation medical history report notes the following audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
0
X
5
LEFT
10
-5
10
X
10

The Veteran expressly denied any past or current ear, nose, or throat trouble and any hearing loss on his January 1969 separation medical history report.  The Veteran's service treatment records reflect that he never complained of or sought treatment for hearing difficulties during service.

By comparison, the Veteran's audiometric test results at induction and at separation indicate no worsening in hearing acuity in the right ear during service.  In light of no objectively measured increase in the Veteran's preexisting right ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit, this evidence shows the Veteran's right ear hearing loss did not increase in disability during service.  Therefore, service connection for right ear hearing loss based on aggravation is not warranted.  

The Board will now turn to the question of whether service connection is warranted for the Veteran's left ear hearing loss.

In terms of post-service disability, a March 1996 private audiogram contains the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
25
40
LEFT
20
15
15
20
35

The Veteran expressly denied any hearing loss on a December 1996 private medical evaluation.  

A March 2002 VA medical record reflects that the Veteran sought treatment for bleeding in the right ear.  This record notes normal to mild sensorineural hearing loss in the left ear and mild to moderate sensorineural hearing loss in the right ear.  Bilateral speech recognition scores were noted to be "excellent."  Another March 2002 VA medical record notes that the Veteran had a retracted right ear tympanic membrane at his last visit and that he felt his hearing had improved.  

A March 2003 VA medical record contains the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
40
50
LEFT
10
10
15
25
30

Word recognition scores were 100 percent bilaterally.  The examiner diagnosed normal to moderate sensorineural hearing loss in the left ear and mild to moderately-severe mixed hearing loss in the right ear.  

An April 2004 VA medical record contains the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
15
X
30
LEFT
25
20
15
25
40

Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

An April 2005 VA medical record notes that the Veteran's hearing has been stable.  

A May 2005 VA medical record notes the following audiology testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
35
40
LEFT
20
20
15
30
35

Word recognition scores were 96 percent in each ear.  

A July 2009 VA medical record notes that the Veteran had recently been fitted with hearing aids.  

The Veteran underwent a VA examination in March 2012.  The audiogram findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
65
75
LEFT
25
25
20
40
55

The word recognition scores were 100 percent bilaterally.  Acoustic immittance and ipsilateral acoustic reflexes were normal in the left ear and abnormal in the right ear, while contralateral acoustic reflexes were abnormal bilaterally.  The examiner diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  

Based on review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that review of the Veteran's claims folder revealed audiological examinations performed at enlistment and separation from service suggesting hearing within normal limits from 500 Hertz to 4000 Hertz bilaterally.  The examiner noted that the Veteran's hearing loss did not exist prior to service and that significant threshold shifts were noted only to improve the Veteran's hearing sensitivity upon separation from service.  Therefore, it was the examiner's opinion that the Veteran's current hearing loss is less likely than not related to military service.  

The Board acknowledges that the VA examiner does not appear to have converted the Veteran's entrance audiometry scores from ASA to ISO.  The Board notes, however, that conversion of these scores only leads to a more dramatic improvement in the Veteran's audiometry scores at separation as compared with his entrance scores.  Given that a hearing loss notation on entrance into service, as opposed to separation from service, does not provide a basis for granting service connection, and given that the VA examiner's opinion is based on threshold shifts that would not change direction if the entrance audiometry findings had been converted, the Board finds it is not necessary to remand this claim for a new opinion.  

The Board finds that the March 2012 opinion is highly probative to the Veteran's appeal.  The Board notes that the examiner in this case is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examination report reflects review of the entire claims file, and the rationale is explained through citation to the facts of the Veteran's case, including his conclusions regarding any shifts in auditory thresholds during service.  For these reasons, the Board finds the March 2012 opinion to be highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service duties and his current hearing loss.  The Board finds, however, that the Veteran is not competent to link his left ear hearing loss, which first manifested more than 35 years after service, to in service noise exposure.  In the case at hand, audiology reports of record do not show left ear hearing loss for VA purposes until April 2004.  Audiology reports from March 1996 and March 2003 specifically demonstrate that the Veteran did not have hearing loss as defined by VA regulations when tested at those times.  The Board finds that the Veteran does not possess the necessary medical expertise to link the Veteran's current left ear hearing loss to service.

With respect to the right ear hearing loss, the Veteran has not met his burden of demonstrating an increase in the disability during service.  Specifically, the service treatment records show no decrease in auditory thresholds for any of the frequencies that were recorded during service, and the opinion of record finds no relationship between the Veteran's current right ear hearing loss and service.  

With respect to the left ear hearing loss, the Board finds that a preponderance of the evidence of record is against finding that the Veteran's current left ear hearing loss was caused by his military service, to include in-service noise exposure.  

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling, is denied.

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU due to service-connected PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for senile nuclear cataract is reopened.

Entitlement to service connection for senile nuclear cataract as secondary to service-connected diabetes mellitus, type II, is granted.

Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for refractive error of the eyes is denied.

Entitlement to service connection for a prostate disability, to include BPH with associated chronic prostatitis and recurrent lower urinary tract bleeding, is granted. 

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea.  At his November 2005 Board hearing, the Veteran testified that "[w]hen I was in the military the guys that was sleeping next to me in Vietnam they was telling me how loud I was snoring."  He testified that "[w]hen I was in the military my friend Gallagher from Toledo and he would say, he was telling me said you really be snoring loud and you then you act like you stop breathing and all like that."  He also testified that "I was a truck driver for over 30 years and I always did have a problem ... staying awake and its [sic] just something I figured you know you [are] just a sleepy head."   

The Board finds it necessary to remand this claim for an addendum opinion in light of the March 2008 Joint Motion for Partial Remand's instruction that if an opinion or report does not contain the detail necessary for the Board to competently render a decision, it must remand for further examination or clarification.

The Board remanded this claim for a new examination and opinion in October 2008.  The Veteran underwent a VA examination on this issue in May 2009.  The examination report notes that the Veteran was diagnosed with sleep apnea in 2000 following an evaluation by Neurology and a February 2000 polysomnogram.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service, "since no documentation or records were noted to show any nexus, either in service or within one year after service."  The examiner noted that the Veteran's sleep apnea "appeared to have had onset years after vet was in military service and/or beyond one year after in military service; could not find any evidence in any of the records to show onset and/or relationship to veteran's military service."

The Board finds it necessary to remand this claim for a medical opinion that takes into account the Veteran's lay contentions of sleepiness and reports of fellow servicemembers telling him that he snores loudly and stops breathing in his sleep, as related at November 2005 Board hearing.  

On remand, the Veteran should be sent a letter notifying him how to establish a disability rating and effective date for this claim pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran has also claimed entitlement to ratings in excess of 10 percent for peripheral neuropathy of the left and right lower extremities.  These disabilities have been rated as paralysis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

The Board notes that the Veteran last underwent VA examination for his lower extremity peripheral neuropathy claims in March 2011.  At that time, lower extremity sensory function examination was normal bilaterally.  There was no neuritis, neuralgia, or paralysis.  Pinprick test, temperature test, position sense, vibratory sense, and two point discrimination were normal bilaterally.  

The Veteran's VA medical records suggest, however, that the Veteran's lower extremity peripheral neuropathy may have worsened since the most recent VA examination.  A June 2013 VA medical record notes that the Veteran "is a Level 3, high-risk for amputation."  It notes he has had no podiatry appointment in the past year and demonstrated either (1) peripheral neuropathy with sensory loss, (2) diminished circulation, and (3) foot deformity or minor foot infection, or (4) one of several individual conditions, including prior ulcer, osteomyelitis, or history of prior amputation; severe peripheral vascular disease; Charcot's joint disease with foot deformity; or end-stage renal disease.  While this record does not definitively state that a worsening of the Veteran's lower extremity peripheral neuropathy is behind his classification as "a Level 3, high-risk for amputation," this evidence, as well as the fact that the Veteran has not had an examination in over three years, justifies a remand for a new VA examination.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him how to establish a disability rating and effective date for his sleep apnea claim pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  Following completion of the above, the claims file should be sent to an appropriate VA examiner to provide an opinion on the question below.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current sleep apnea is etiologically related to service.  In answering this question, the examiner must consider the Veteran's lay statements of fatigue and his reports that fellow servicemembers would tell him in service that he snored and would gasp for breath in his sleep.

A complete rationale for any opinion is required.  

4.  Following completion of the first and second instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to the service-connected peripheral neuropathy of the bilateral lower extremities and fully describe the extent and severity of those symptoms.  The examiner should specifically identify the exact nerves that are affected and describing the severity of disability including any paralysis that is found.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


